Citation Nr: 0804043	
Decision Date: 02/05/08    Archive Date: 02/12/08	

DOCKET NO.  05-41 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1964 to 
November 1972.  Records indicate that the Board for 
Correction of Military Records certified that he was eligible 
for complete and unconditional separation from service at the 
time of an honorable discharge on April 8, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
VARO in Portland, Oregon, that denied entitlement to the 
benefits sought.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

A review of the medical evidence of record reveals the most 
recent medical evidence is dated in October 2005, some two 
and a half years ago.  In his substantive appeal dated in 
November 2005, the veteran indicated that he was going to 
have hip surgery and was going to be laid up "eight months..."  
There is no information of record whether the hip surgery 
ever took place and, if so, what the veteran's current status 
is.  The statutory duty to assist a claimant in the 
development of a claim includes providing VA examinations if 
warranted, with a conduct of a thorough and contemporaneous 
medical examination, including a medical  opinion, which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board 
finds that evidence of record at the present time is not 
sufficient to enable it to render a fully informed decision.  
The medical records in 2005 reflect that the veteran was 
reported to have advanced and progressive arthritis of the 
left hip.  However, the only disabilities that have been 
rated by the RO are schizoid personality traits, rated as 
noncompensably disabling, and post-traumatic stress disorder, 
also rated as noncompensably disabling.  In Roberts v. 
Derwinski, 2 Vet. App. 387 (1992), the Court indicated that 
VA has a duty to insure that an appropriate rating for each 
disability of record should be assigned.

The Board notes that further review of the record reveals 
that in his application for disability benefits received in 
October 2003, the veteran did not provide as much information 
with regard to his income as he should have.  More 
information with regard to the veteran's employment status 
and sources of income are in order.  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  VA should request the veteran provide 
evidence, such as employment records or 
statements from current or former 
employers, showing the impact of his 
disabilities on his ability to work, or 
to have him provide the identifying 
information and any necessary 
authorization for VA to obtain the 
evidence on his behalf.  He should be 
asked to provide as much information as 
possible in an improved pension 
eligibility verification report (VA Form 
21-0516-1).  

2.  The veteran should also be asked to 
provide the names and addresses of all 
health care providers (VA or non-VA) and 
the approximate dates of treatment, 
relevant to evaluation for any 
disabilities since late 2005.  After 
receiving this information and any 
necessary releases, VA should take any 
appropriate steps to obtain copies of 
identified records for association with 
the claims file, to include any VA 
outpatient treatment records dated from 
late 2005 at the VA medical centers in 
Roseburg, Oregon, and Portland, Oregon.  

3.  Then, VA should accord the veteran 
appropriate examinations to determine the 
current nature and severity of all 
disabilities present.  This should 
include a general medical examination, a 
psychiatric examination, and an 
orthopedic examination.  The claims 
folder should be provided to each 
examiner and the review of all pertinent 
documents therein should be reflected in 
the completed examination reports.  Any 
necessary tests and studies should be 
accomplished.  Each examination should 
express an opinion as to the degree of 
severity of any disorder identified and 
each examiner should opine as to the 
impact on the veteran's ability to obtain 
and maintain gainful employment.  The 
complete rationale for any opinions 
requested should be provided.  

4.  VA should also undertake any other 
development it determines to be 
warranted.  

5.  Then, the claim of entitlement to a 
permanent and total disability for 
pension purposes should be readjudicated, 
based on a review of the entire 
evidentiary record.  If the benefit 
sought is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity for 
response.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The veteran is advised of the 
importance of providing more information with regard to his 
employment status and financial status.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



